Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 23, 2019

                          Nos. 04-18-00861-CR & 04-18-00862-CR

                                        Juan ORTIZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2017CR7171 & 2018CR0457
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due February 13, 2019, but was not filed. After a Rule
38.8 notice and a subsequent order, the brief was due April 8, 2019. No brief was filed. On
April 17, 2019, appellant filed a motion for leave to file a motion for extension of time and a
motion for extension of time. As for the motion for leave, the Texas Rules of Appellate
Procedure do not provide for the filing of a motion for leave to file a motion for extension of
time. Accordingly, we DENY AS MOOT the motion for leave. As for the extension, appellant
requests that we grant an extension of time to April 30, 2019. We GRANT the motion for
extension of time and ORDER appellant to file his brief in this court on or before April 30,
2019.




                                                   _________________________________
                                                   Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court